DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/01/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 13-22 are examined on the merits in this office action.

Claim Objections
Claim 21 objected to because of the following informalities: Claim 21 recites “expected” in line 2, which should be “expressed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oya et al. (WO 2015/186360 A1) in view of Song (US 2011/0007394 A1). It is noted that when utilizing Oya et al., the disclosures of the reference are based on US 2017/0096574 A1 (cited in IDS) which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Oya et al. are found in US ‘574.

Regarding claims 13-20, Oya et al. disclose an antifogging coated transparent article (antifogging member) comprising a transparent article such as a glass sheet and an antifog film (water absorbing film) formed on a surface of the transparent article (see Abstract and paragraphs 0017, 0019, 0026). Further, when a glass sheet is used as in a vehicle window pane, a ceramic shielding layer (light shielding member) may be formed on the edges of the vehicle window (see paragraph 0020). Accordingly, Oya et al. disclose the antifogging coated transparent article comprising antifog film (water absorbing film), ceramic shielding layer (light shielding member) and glass sheet. That is, the antifog film (water absorbing film) is in disposed on the surface of light-shielding member or disposed on surface of glass sheet. The antifogging coated transparent article can be used for antifog windows used in openings of vehicles (see paragraph 0002). Given that the antifogging coated transparent article is used for antifog windows, the light shielding member and glass sheet are necessarily in contact with the light path space. According to the specification, the light path space 41 is a space outer to the windows (see Figure 6 and paragraphs 0066, 0071, 0072).
Further, Oya et al. disclose antifog film can comprise water absorbent resin such as PVA (polyvinyl acetal resin), hydrophobic group (water repellant group), hydrolyzable metal compound having hydrophobic group (water repellant group), metal oxide component, fine metal oxide component, hydrolyzable metal compound having no hydrophobic group (water repellant group) and crosslinked structure (see paragraphs 0025, 0026, 0027, 0028, 0033, 0034, 0036, 0037, 0047, 0048, 0050, 0051, 0053, 0054, 0062, 0063). The materials used for antifog film (water absorbing film) of Oya et al. are identical to that utilized in present invention for water absorbing film (see paragraphs 0112, 0113, 0114, 0115, 0120, 0121, 0123, 0124, 0136, 0137, 0139, 01400142, 0143, 0151, 0152 of published application). Accordingly, the antifog film (water absorbing film) of Oya et al. is identical to that presently claimed water absorbing film. Therefore, it is inherent or obvious that the antifog film (water absorbing film) of Oya et al. has presently claimed properties.
Oya et al. do not disclose the antifog film, i.e. water absorbing film supported on a first surface of the substrate, wherein the substrate is a resin film. Oya et al. do not disclose an adhesive layer formed on a second surface of the substrate, the second surface being opposite to the first surface.
 Song discloses antifog instrument (antifog) comprising a main body that is made of a transparent synthetic resin (substrate), antifog layer that is formed on one surface of the main body and an adhesive layer formed on another surface of the main body (see Abstract and page 3, claim 1). That is, Song discloses antifog layer, main body that is made of transparent synthetic resin (substrate) and adhesive layer. The main body made of transparent synthetic resin (substrate) provides sufficient strength and maintains high close-contact property with the lens surface of see-through window in an attachment process without generating bubbles (see paragraphs 0032, 033, 0034). The adhesive layer allows easy attachment and detachment of the main body on the lens surface of a see-through window (see paragraphs 0043, 0044, 0045).
In light of motivation for using antifog article comprising antifog layer, main body that is made of transparent synthetic resin (substrate) and adhesive layer disclosed by Song as described above, it therefore would have been obvious to one of the ordinary skill in the art to use main body that is made of transparent synthetic resin (substrate) and adhesive layer of Song in the antifogging coated transparent article, wherein antifog film (water absorbing film) of Oya et al. is provided on main body made of transparent synthetic resin (substrate) and main body made of transparent synthetic resin (substrate) is formed on adhesive layer in Oya et al. in order to obtain sufficient strength and maintain high close-contact property with glass sheet of antifog window as well as allow easy attachment and detachment of the main body on the glass sheet of the antifog window, and thereby arrive at the claimed invention.
Accordingly, Oya et al. in view of Song disclose the antifogging coated transparent article comprising antifog film (water absorbing film), main body made of transparent synthetic resin (substrate), adhesive layer, ceramic shielding layer (light shielding member) and glass sheet.

Regarding claim 21, Oya in view of Song disclose the antifogging coated transparent article (antifogging member). Given that the antifogging coated transparent article is identical to anti-fogging member as presently claimed, it is inherent or obvious that the antifogging coated transparent article (antifogging member) has light and visible transmittance as presently claimed. Further, given that Oya in view of Song disclose transparent substrate, it is inherent or obvious that the antifogging coated transparent article (antifogging member) has light and visible transmittance as presently claimed.

Regarding claim 22, Oya in view of Song disclose the antifogging coated transparent article (antifogging member). Further, Song disclose main body (substrate) made of a transparent synthetic resin such as polycarbonate, polyethylene terephthalate, etc. having a thickness of 0.1 to 0.8 mm, i.e. 100 to 800 microns (see paragraphs 0032, 0033). The main body (substrate) is identical to that utilized in the present invention (see paragraphs 0173, 0102 of published application). Given that the substrate of Oya in view of Song is identical to that presently claimed, it is inherent or obvious that the substrate has a heat conductivity as presently claimed.

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that applicant submits that Oya discloses a water-absorbing type anti-fog film and not an anti-fog film that retains a water film on the surface thereof, as claimed; and Applicant further submits that one of ordinary skill would not have been motivated to combine Song with Oya to compensate for the deficiencies of Oya, relative to claim 13, as alleged in the Office Action. That is, Oya describes an anti-fog film “formed on the surface of the transparent article. The anti-fog film, which is a single-layer film, contains at least a water-absorbent resin, a hydrophobic group, and a metal oxide component,” (Oya at [0026]), and examples of the water- absorbent resin include polyvinyl acetal resin (Oya at [0028]). As further described by Oya at [0041], “[t]he hydrophobic group has an effect of increasing a water vapor permeability of the surface of the anti-fog film containing the water-absorbent resin and thus improving an anti-fog properties of the film” and “it is recommended to add the hydrophobic group in such an amount that a water contact angle on the surface of the anti-fog film is 70 degrees or more,” (Oya at [0045]). Therefore, Applicant submits that the anti-fog film described in Oya is a water absorbing type anti-fog film but, contrary to the recitation of claim 13, is not intended to retain a water film on the surface of the anti-fog film.
As noted above in the office action, Oya et al. disclose antifog film can comprise water absorbent resin such as PVA (polyvinyl acetal resin), hydrophobic group (water repellant group), hydrolyzable metal compound having hydrophobic group (water repellant group), metal oxide component, fine metal oxide component, hydrolyzable metal compound having no hydrophobic group (water repellant group) and crosslinked structure (see paragraphs 0025, 0026, 0027, 0028, 0033, 0034, 0036, 0037, 0047, 0048, 0050, 0051, 0053, 0054, 0062, 0063). The materials used for antifog film (water absorbing film) of Oya et al. are identical to that utilized in present invention for water absorbing film (see paragraphs 0112, 0113, 0114, 0115, 0120, 0121, 0123, 0124, 0136, 0137, 0139, 01400142, 0143, 0151, 0152 of published application). Accordingly, the antifog film (water absorbing film) of Oya et al. is identical to that presently claimed water absorbing film. Therefore, it is inherent or obvious that the antifog film (water absorbing film) of Oya et al. has presently claimed properties, absent evidence to the contrary. Further, given that the antifog film (water absorbing film) of Oya et al. is identical to that presently claimed water absorbing film, the antifog film will retain a water film on the surface of the antifog film, absent evidence to the contrary.

Applicants argue that Song discloses an anti-fog instrument for swimming goggles. As shown in FIG. 1 of Song, the anti-fog instrument for swimming goggles has a main body 10; an anti-fog layer 20 that is formed at the opposite side of the see-through window of the main body 10 (Song at [0036] by coating a material having an anti-fog function (Song at [0037]); an adhesive layer 30; a release paper 40; and a grip 50 (Song at [0044] — [0053]). However, although Song suggests that, “a variety of materials that are commonly used for swimming goggles... can be used for materials having an anti-fog function for forming the anti-fog layer 20,” (Song at [0040]), there is no disclosure provided to substantiate the properties of anti-fog layer 20, thus lacking even a suggestion of the presently claimed features.
As noted above in the office action, Oya already disclose water absorbing film, i.e. antifogging film. Song has not been used to teach antifogging film. Song has only been used to teach main body made of transparent resin and adhesive layer, wherein a antifog layer is provided on main body. Oya in view of Song disclose antifogging film, main body and adhesive layer as noted above. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Further, the antifog film (water absorbing film) of Oya et al. is identical to that presently claimed water absorbing film. Therefore, it is inherent or obvious that the antifog film (water absorbing film) of Oya et al. has presently claimed properties, absent evidence to the contrary.

Applicants argue that further, whereas Song suggests, at [0038], “The anti-fog layer 20 can be formed such that it is not easily damaged or removed by contact with water or other objects, because a hardening process using infrared rays or ultraviolet rays is performed after applying a material having an anti-fog function,” the reference only discloses a hardening process using infrared rays or ultraviolet rays. On the other hand, at [0072], Oya describes “The anti-fog film can be formed by applying a coating liquid for forming the anti-fog film to a transparent article such as a transparent substrate, drying the applied coating liquid, and, optionally, performing a treatment such as a high-temperature, high-humidity treatment.” Oya is silent with regard to a hardening process using infrared rays or ultraviolet rays, and thus the film deposition method described by Oya is not compatible with that described by Song. Further, hydrophilic coatings such as a water film forming type anti-fog film can never satisfy condition B1, recited in claim 13. 
As noted above in the office action, Oya already disclose water absorbing film, i.e. antifogging film. Song has not been used to teach antifogging film or method of forming the antifogging film. Song has only been used to teach main body made of transparent resin and adhesive layer, wherein an antifog layer is provided on main body. Oya in view of Song disclose antifogging film, main body and adhesive layer as noted above. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
While applicants argue that the film deposition method described by Oya is not compatible with that described by Song, applicants have provided no evidence (i.e. data) to show that method of forming antifog layer of Oya is incompatible with main body of Song.
Further, given that Oya disclose antifogging film, given that Song disclose antifog layer provided on main body and main body provided on adhesive layer, given that Song provides a proper motivation for using main body and adhesive layer, and given that both Oya and Song disclose antifog articles, Oya and Song are properly combinable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                           

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787